Citation Nr: 1017868	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, including as secondary to 
service connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1991 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
NM that denied the Veteran's claim for service connection for 
an acquired psychiatric disorder, claimed as depression, 
including as secondary to service connected headaches.

In August 2009, the Board denied the Veteran's claim.  The 
Veteran appealed and in March 2010, the United States Court 
of Appeals for Veterans Claims (Court) granted a Joint Motion 
for Remand (Joint Motion), which vacated the August 2009 
Board decision and remanded the matter back to the Board for 
further action in accordance with the Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2010, the Court granted a Joint Motion submitted by 
the parties, which vacated the August 2009 Board decision and 
remanded the matter back to the Board for further action in 
accordance with the directives in the Joint Motion.  
Specifically, in the Joint Motion, the parties agreed that 
the Veteran should be afforded a VA examination to determine 
whether his psychiatric disorder is related to or has been 
aggravated by his service connected headaches.  The Court and 
Joint Motion also directed the Board to consider the 
credibility of statements from the Veteran and his family in 
determining whether service connection is warranted.

Accordingly, the Board finds that a remand is warranted and 
that a VA examination should be scheduled in accordance with 
the Court's directives.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his acquired 
psychiatric disorder, claimed as 
depression.  The examiner must be provided 
with the claims file for review and he or 
she must indicate review of the claims 
file in the examination report.

All necessary studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.  
Following review of the record and 
interview of the Veteran, the examiner 
should indicate whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the Veteran's 
acquired psychiatric disorder, claimed as 
depression, was caused or aggravated by 
his service-connected headaches.

The examination report should address the 
statements from family members and 
friends.  The report should also include 
the complete rationale for all opinions 
expressed.

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


